Citation Nr: 0509434	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a left knee disability.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the claim for an increased rating for the 
veteran's left knee disability.  The veteran perfected an 
appeal of this issue. 


FINDINGS OF FACT

1.  All relevant, available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's service-connected left knee disability is 
not manifested by severe recurrent subluxation or 
instability.  

3.  X-ray evidence reveals degenerative joint disease of the 
left knee, and range of motion of 0 to 130 degrees, with pain 
on motion in the last 10 degrees of extension and the last 20 
degrees of flexion. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for an ALC tear of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a separate rating of 10 percent for 
arthritis of the left knee with limitation of motion are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, and 5261 (2003); VAOPGCPREC 23-97 and 
9-98.





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2002 letter, prior to the 
decision on appeal, VA specifically notified the veteran of 
the evidence needed to substantiate his claim for an 
increased rating.  The RO also provided notice to the veteran 
regarding what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any further 
evidence that pertains to the claim.  

In addition, in its September 2003 statement of the case and 
December 2003 supplemental statement of the case the RO 
explained the basis for the denial of his increase rating 
claim and outlined the applicable criteria for rating knee 
disabilities.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here the evidence associated with the veteran's claims file 
includes his service medical records, post service medical 
records, and VA examination reports.  The veteran has not 
alluded to the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of his 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368; 38 C.F.R. §3.159(c).  


Factual Background

The RO established service connection for the veteran's left 
knee disability by a September 1996 rating decision.  The RO 
assigned an evaluation of 10 percent under Diagnostic Code 
5257, effective in June 1996.  In December 2000 the RO 
assigned an evaluation of 20 percent for his knee disability 
under Diagnostic Code 5261 based upon limitation of extension 
to 15 degrees as shown on a November 2000 VA examination.  
Instability was not shown at that time.  The veteran filed a 
claim for an increased rating in September 2002.

The veteran's VA outpatient treatment records from November 
2001 to September 2002 are associated with the claims file.  
In September 2002 the veteran complained of knee pain which 
was worsening and interfering with his sleep.  He reported 
that his knee pain would become worse after sitting or 
standing in the same position for a length of time and also 
complained of locking and popping sensations.  No relevant 
diagnosis was noted.

A VA medical examination was conducted in November 2002.  
During the examination the veteran revealed that after 
undergoing reconstructive surgery on his anterior cruciate 
ligament (ACL) on his left knee his knee felt good until 2000 
when he began having increased left knee pain.  He indicated 
he felt his knee presently felt unstable.  He reported 
feeling as though his knee was buckling and catching.  He 
stated that his knee swelled several times a day and that the 
could only walk about a block and then he began to have 
increasing left knee pain.  He reported that he can only work 
three hours a day standing due to increasing knee pain.  

Physical examination during the November 2002 examination 
revealed that he had mild 1+ effusion and there was laxity on 
the Lachman's test indicating a probable failure of the ACL 
graft.  The meniscal cruciate ligament, lateral collateral 
ligament, posterior cruciate ligament were intact.  He had a 
positive pivot shift test.  He had tenderness to palpation 
over the lateral and medial joint lines.  His range of motion 
was 0 to 130 degrees.  He had pain in the terminal 10 degrees 
of extension and 20 degrees of flexion.  He had a well-healed 
surgical scar in the midline on his left knee.  X-rays 
revealed evidence of a previous tunneling for a left ACL 
repair.  There was evidence of medial degenerative joint 
disease and effusion.  The examiner diagnosed the veteran's 
symptoms as recurrent left ACL tear, left lateral meniscal 
tear and degenerative joint disease.  

The veteran's VA outpatient treatment records from July 2003 
to September 2003 are associated with the claims file.  In 
September 2003 the veteran complained that his knee felt weak 
and he needed a new knee brace.  He stated the brace felt 
uncomfortable and was not sturdy.  He requested a brace that 
he could wear all of the time and that was comfortable.  
After reviewing the X-rays performed during the November 2002 
VA examination, the examiner diagnosed the veteran's symptoms 
as degenerative joint disease.  

Relavent Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155;  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations apply, the 
higher evaluation will be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and severe recurrent subluxation or lateral 
instability warranted an award of 30 percent.  38 C.F.R. 
§ 4.71a.  


Pursuant to Diagnostic Code 5010, traumatic arthritis will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; and a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating may be assigned 
when flexion is limited to 10 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to five degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees and a 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating may 
be assigned when extension is limited to 20 degrees.  
38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established, and increase in the disability 
rating is the issue, the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  The 
United States Court of Appeals for the Federal Circuit has 
held that "when the positive and negative evidence relating 
to a veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable. Ortiz, 274 F.3d at 1365.


Analysis

The December 2002 rating decision confirmed the 20 percent 
evaluation for the veteran's left knee condition.  Curiously, 
the Diagnostic Code utilized was 5010-5010, which suggests a 
rating based upon arthritis with limitation of motion.  
However, 38 C.F.R. § 4.27 provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  38 C.F.R. § 4.27 (2003).  Utilizing 
the same diagnostic code both before and after the hyphen 
serves no purpose and is erroneous.  Review of the December 
2002 rating decision suggests that the RO actually rated the 
veteran's symptoms pursuant to the criteria under Diagnostic 
Code 5257.  In its decision, the RO noted that the 20 percent 
evaluation was continued due to effusion, swelling, locking, 
and pain into the joint, with moderate instability.  Thus, 
the correct Diagnostic Code on the December2002 rating 
decision should have been Code 5257. 

After consideration of the evidence, the Board finds that an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
is not warranted.  The 20 percent evaluation contemplates 
moderate knee impairment due to recurrent instability or 
subluxation.  Here, the evidence shows the veteran 
complaining of locking, popping, instability, and feeling as 
though his knee was buckling and catching.  Objectively, 
laxity was noted in his ACL, but the other ligaments were 
stable.  Tenderness to palpation was noted over the lateral 
and medial joint lines.  These symptoms do not represent 
severe recurrent instability or subluxation to warrant a 
higher rating under that Diagnostic Code.   

The Board also notes, however, that the veteran has been 
diagnosed with degenerative joint disease, and experiences 
painful motion as shown on the November 2002 VA examination. 

The General Counsel for VA held in VAOPGCPREC 23-97 that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  The 
General Counsel stated that when a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  The General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  Where additionally disability is 
shown, a veteran rated under 5257 can also be compensated 
under 5003 and vice versa.

During the November 2002 examination, the veteran's range of 
motion was 0 to 130 degrees, but he had pain in the terminal 
10 degrees of extension and 20 degrees of flexion.  X-rays 
revealed evidence of a previous tunneling for a left ACL 
repair, 
and evidence of medial degenerative joint disease.  The 
examiner diagnosed degenerative joint disease.  

The Board finds that the veteran is entitled to a separate 
rating of 10 percent for arthritis and painful motion of the 
left knee, pursuant to VAOPGCPREC 23-97 and 9-98.  Here, the 
medical evidence, including the X-ray, shows that the veteran 
has degenerative changes of the left knee, and experiences 
painful motion.  However, the veteran is not entitled to a 
rating in excess of 10 percent based upon his arthritis and 
limitation of motion because the medical evidence does not 
show that the left knee has flexion limited to 30 degrees or 
less, nor extension limited to 15 degrees or more.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
residuals of ACL tear of the left knee, and that he is 
entitled to a separate rating of no more than 10 percent for 
arthritis of the left knee.  In making this determination, 
the Board took into consideration the requirements of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, but has determined that 
they do not permit a schedular rating in excess of 10 percent 
for limitation of motion.  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left knee disorder 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  

In this regard, the Board notes that the evidence does not 
show that the veteran's service-connected left knee 
condition, in and of itself, interferes markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warrants frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.  Although at the time of his 2003 
examination he reported only being able to stand at work for 
more than three hours, the objective medical findings do not 
reveal symptomatology which would result in marked 
interference with employment.  Moreover, the record reveals 
the veteran is diagnosed with alcohol dependence and social 
anxiety.  Thus, marked interference with employment, due 
solely to his left knee condition, is not shown.  
Furthermore, the evidence does not establish that the veteran 
has required hospitalization for his left knee condition.  In 
the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to an increased rating for ACL tear of the left 
knee, currently rated as 20 percent disabling, is denied.

Entitlement to a separate rating of 10 percent for arthritis 
of the left knee with limitation of motion is granted, 
subject to the law and regulations applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


